Citation Nr: 1818583	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-01 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for hepatitis A.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing was scheduled for November 2017, but the Veteran did not appear and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1. In an April 1971 rating decision, the RO denied a claim for entitlement to service connection for hepatitis A.

2. Evidence received since the April 1971 rating decision is new, but does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for hepatitis A.

3. Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The April 1971 rating decision, which denied service connection for hepatitis A, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has not been submitted, and, thus, the criteria for reopening the claim of entitlement to service connection for compensation purposes for hepatitis A have not been met.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria to establish service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's original claim for service connection for hepatitis A was denied in an April 1971 rating decision, on the basis that while the Veteran had evidence of hepatitis A in service, hepatitis A was treated and cured, residuals of hepatitis were not found at the Veteran's separation examination in service, and there was no evidence of any continuing residuals of hepatitis.  The Veteran did not appeal that decision.  Accordingly, the denial is final.  38 U.S.C. § 7105(c).

Here, the evidence considered at the time of the April 1971 decision included the Veteran's service treatment records, which did not show the existence of a current hepatitis diagnosis.  Additional evidence received since the April 1971 rating decision includes Memphis VA Medical Center treatment records, none of which show a current diagnosis or treatment for any residuals of hepatitis A.  A February 2011 treatment note indicates hepatitis A "in service."  In November 2011, the Veteran noted in his notice of disagreement there was no residuals of hepatitis A.  This evidence is new, as it was not of record at the time of the April 1971 decision.  However, it is not material to the claim, as it does not reflect that the Veteran has active hepatitis A or residuals of a hepatitis A infection now or at any time during the appeal period.  Therefore, the issue of entitlement to service connection for hepatitis A is not reopened.

Accordingly, because new and material evidence has not been received, reopening of the claim of entitlement to service connection for hepatitis A is not warranted.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires the chronic disease to have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Medical diagnosis of hearing loss disability is measured with numerical criteria as defined by pertinent VA regulation.  With respect to claims for service connection for hearing loss, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. §5107(b).

In the present appeal, the Veteran contends that he developed right and left ear hearing loss just after his exposure to acoustic trauma while serving in the military.

With regard to the first element required for service connection, results from a October 2011audiological examination establish that the Veteran has a current bilateral hearing loss disability that satisfies the criteria under 38 C.F.R. § 3.385 (2015).  As such, the current disability element is met.

Turning to the second element required for service connection, the Board does not question that the Veteran was exposed to acoustic trauma while serving on active duty.  In the present appeal, the Veteran's DD form 214 indicates that he had eleven months of Foreign Service in the Republic of Vietnam (RVN), that his military occupational specialty (MOS) was that of Infantry Light Weapons, and that he received a Combat Infantryman Badge.  In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  Here, based on the Veteran's MOS, his military duty assignment as well as his receipt of the Combat Infantryman Badge, the Board concedes that the Veteran was exposed to acoustic trauma in service.  Thus, the question in the current appeal is one of nexus.

A June 2011 Memphis VAMC treatment record notes the Veteran has a history of combat noise in Vietnam.

The Veteran was afforded a VA examination in October 2011.  The examiner remarked that the Veteran exhibited sensorineural hearing loss in the right and left ears.  The examiner concluded he could not provide a medical opinion without resorting to mere speculation.  The examiner's rationale was that the Veteran showed mild hearing loss at 4000Hz in the right ear and at 6000Hz in the left ear.  However, the examiner noted the Veteran's exposure to significant and hazardous noise during service in Vietnam.

While the July 1966 entrance examination demonstrated some degree of hearing loss in the right ear under Hensley v. Brown, since the degree of hearing loss did not rise to the level acknowledged by VA in 38 C.F.R. § 3.385, the Board finds that the Veteran did not have a preexisting hearing loss disability in the bilateral ears.  See McKinney v. McDonald, 28 Vet. App. 15, 23 (2017) (holding that a "defect" for the purposes of the presumption of soundness does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385).

Furthermore, the Board acknowledges the October 2011 examiner's opinion stating the Veteran was exposed to significant noise in service.  Although the examiner's report reflects that an opinion on the etiology of the Veteran's current hearing loss disability was not possible without resort to speculation due to some hearing loss on the entrance examination, VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the audiologist did not address the Veteran's competent and credible reports of having had hearing difficulty since service.  As such, the opinion is not only inadequate, but contains little to no probative value.

As explained before the Veteran contends that he has experienced symptoms of hearing loss since experiencing acoustic trauma during combat military service.  The Board finds that the Veteran is competent and credible to attest to hearing loss symptoms.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno, 6 Vet. App. at 470 (1994).  Moreover, the Veteran's allegations regarding acoustic trauma incurred during combat have been consistent with the other evidence of record that indicates he participated in combat.  Id.  Thus, the evidence is not sufficient to rebut the presumption that his hearing loss became manifest during his combat service.  Id.

Given the current medical diagnoses of bilateral hearing loss, his in-service, combat-related acoustic trauma, and the credible history of hearing difficulty in and since combat service, the Board concludes that the Veteran's hearing loss had its onset in service.  Accordingly, service connection for bilateral hearing loss is granted.


ORDER

New and material evidence not having been received, the claim for entitlement to service connection for hepatitis A is not reopened.

Service connection for bilateral hearing loss is granted.



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


